      Case: 1:20-cv-01966-PAB Doc #: 10 Filed: 09/09/20 1 of 3. PageID #: 90




                       IN THE UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION


FIRSTENERGY CORP., et al.,                       ) CASE NO.: 1:20-CV-01966
                                                 )
                      PLAINTIFFS,                ) JUDGE: PAMELA A. BARKER
       vs.                                       )
                                                 )
MICHAEL PIRCIO,                                  )
                                                 )
                      DEFENDANT.                 ) STIPULATED INJUNCTION
       This matter is before the Court on Plaintiffs’ Motion for Temporary Restraining Order and

Preliminary Injunction (“Motion”) (ECF Doc. 2) and a letter from Vincent McKnight to Plaintiffs’

counsel of record in this case dated September 2, 2020 (“Letter”) (attached hereto as Exhibit A)

that references the pendency of an investigation by the Securities and Exchange Commission

(“SEC”) into information submitted to the SEC by Mr. McKnight’s law firm, Sanford Heisler

Sharp LLP (“SHS”) on August 7, 2020 (“SEC Investigation”). The Parties having conferred about

the foregoing, Plaintiffs FirstEnergy Corp. (“FirstEnergy”) and Clearsulting LLC (“Clearsulting”),

on the one hand, and Defendant Michael Pircio (“Pircio”), on the other, hereby stipulate that this

Court ORDER that until further Order of this Court:

       1.      Subject to Paragraph 3 of this Stipulated Injunction, Defendant Michael Pircio is

enjoined from using, disclosing, or misappropriating any of Plaintiffs’ information and data that

Defendant downloaded from Clearsulting’s Sharepoint site on July 30, 2020 or otherwise obtained

by Defendant on any other date;

       2.      Subject to Paragraph 3 of this Stipulated Injunction, Defendant Michael Pircio shall

relinquish and return to FirstEnergy all copies or versions of Plaintiffs’ information or data that

Defendant downloaded from Clearsulting’s Sharepoint site on July 30, 2020 or otherwise obtained

by Defendant on any other date. Notwithstanding the foregoing, Defendant’s undersigned counsel
      Case: 1:20-cv-01966-PAB Doc #: 10 Filed: 09/09/20 2 of 3. PageID #: 91




may retain an image or version of said information and data, which shall be maintained as

confidential and not copied to any device or new storage medium except by a computer forensics

firm retained by Defendant’s undersigned counsel for purposes of defending this lawsuit; and

       3.      Defendant Michael Pircio shall instruct SHS to relinquish and return to FirstEnergy,

upon the conclusion of the SEC Investigation, all versions of Plaintiffs’ data or information that

Defendant Michael Pircio provided to SHS. Until the conclusion of the SEC Investigation,

Defendant Michael Pircio shall instruct SHS to maintain the confidentiality of Plaintiffs’ data and

information and not to disclose it except to the SEC in furtherance of the SEC Investigation, or as

otherwise instructed or ordered by the SEC. Furthermore, nothing in this Stipulated Injunction

shall be construed as prohibiting Defendant Michael Pircio from cooperating with the SEC

Investigation or investigation by any other government agency.


SO STIPULATED BY ALL PARTIES:


Date: 9/9/2020_________________          /s/ Laura A. Hauser ________________________
                                         LAURA A. HAUSER, counsel for Michael Pircio



Date: 9/9/2020_________________          /s/ Gregory J. Phillips________________________
                                         GREGORY J. PHILLIPS, counsel for FirstEnergy
                                         Corp.



Date: 9/9/2020_________________          /s/ Stephen Bales ___________________________
                                         STEPHEN BALES, counsel for Clearsulting LLC.
        Case: 1:20-cv-01966-PAB Doc #: 10 Filed: 09/09/20 3 of 3. PageID #: 92




SO ORDERED:

Date:

                                    DISTRICT JUDGE PAMELA A. BARKER
